DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Randall Schwartz on 10/28/2021.

The application has been amended as follows: 
IN THE CLAIMS FILED 10/6/2021:

In Claim 1, Line 1, replace the phrase “Cable tray section” with “A cable tray section”
In Claim 1, Line 2, after the phrase “said cable tray section” enter the phrase “and said another cable tray section (1)”
In Claim 1, Line 32, delete the phrase “first-mentioned”
In Claim 1, Line 33, after the phrase “transverse metal wire (20)” enter the phrase “of the another cable tray section (1)”
In Claim 1, Line 34, after the phrase “transverse metal wire (20)” enter the phrase “of the cable tray section (1)”
In Claim 1, Line 34, replace the phrase “the entire” with “an entire”
In Claim 1, Line 34, replace the word “thereof” with “the last transverse metal wire (20) of the cable tray section (1)”
In Claim 1, Line 34, replace the word “couple” with “form”
In Claim 2, Line 1, replace the limitation “Cable tray” with “The cable tray”
In Claim 7, Line 1, replace the limitation “Cable tray” with “The cable tray”
In Claim 8, Line 1, replace the limitation “Cable tray” with “The cable tray”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations of “the S-shaped sections cooperatively receive and engage the another transverse metal wire of said another cable tray section when the another transverse metal wire is located in the free space of the cable tray section, with the S-shaped sections cooperatively holding the another transverse metal wire of the another cable tray section in direct contact with the last transverse metal wire of the cable tray section along substantially an entire length of the last transverse metal wire of the cable tray section to form the contiguous tray sections” in the combination of claim 1 is not anticipated or made obvious by the prior art of record.  The closest prior art of record in the Examiner’s position is Niedax EP 2816687 which discloses mating cable tray sections as discussed in the Final Office Action dated 7/7/2021.  However, as can be seen in Fig. 3 of Niedax, when the two cable tray sections mate together, there is no direct contact between the transverse wires (4) due to the configuration of the S-shaped sections (13, 15, 16 and 17, Fig. 1). As can be seen in Fig. 3, the sections (13 and 16) function to space the transverse wires from one another.  Having transverse wires in adjoining cable tray sections is a known feature, as evidenced by Leguy EP 3139460 (see Fig. 5, transverse wires 19 and 17 contact one another), but as can be seen in Fig. 1, the fasteners (37) which function to secure the two tray sections together have a very different configuration than in Niedax.  In particular, the fasteners (37) in Leguy are not S-shaped as required by the claim.  Therefore, it is the Examiner’s position that one of ordinary skill in the art would not consider modifying Niedax with Leguy’s disclosure of having the wires touch one another since this would require a total redesign of the S-shaped fastening portions which would be outside what is considered obvious.  Therefore, it is the Examiner’s position that the prior art of record does not disclose or render obvious Applicant’s claimed invention and the case is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632